

116 HR 7486 IH: Library Stabilization Fund Act of 2020
U.S. House of Representatives
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7486IN THE HOUSE OF REPRESENTATIVESJuly 2, 2020Mr. Levin of Michigan (for himself, Mr. Young, Mr. Raskin, Ms. Lee of California, Mr. Cicilline, Mr. Thompson of Mississippi, Mr. Ryan, Mr. Bishop of Georgia, Mrs. Dingell, Ms. Castor of Florida, Ms. Sewell of Alabama, Ms. Haaland, Mr. Gonzalez of Texas, Mr. McGovern, Ms. Ocasio-Cortez, Ms. Pressley, Mr. Huffman, Mr. Kildee, Mr. Soto, Ms. Kuster of New Hampshire, Mr. Cohen, Mr. Garamendi, Ms. Schakowsky, Ms. Norton, Ms. Fudge, Mr. Carson of Indiana, Ms. Meng, and Mr. Takano) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a Library Stabilization Fund to respond to and accelerate the recovery from coronavirus.1.Short titleThis Act may be cited as the Library Stabilization Fund Act of 2020.2.DefinitionsIn this Act:(1)CoronavirusThe term coronavirus means the Coronavirus Disease 2019 (COVID–19).(2)Digital literacy skillsThe term digital literacy skills has the meaning given the term in section 202 of the Museum and Library Services Act (20 U.S.C. 9101).(3)DirectorThe term Director has the meaning given the term in section 202 of the Museum and Library Services Act (20 U.S.C. 9101).(4)Indian TribeThe term Indian Tribe has the meaning given the term in section 202 of the Museum and Library Services Act (20 U.S.C. 9101).(5)LibraryThe term library has the meaning given the term in section 213 of the Library Services and Technology Act (20 U.S.C. 9122).(6)StateThe term State has the meaning given the term in section 213 of the Library Services and Technology Act (20 U.S.C. 9122).(7)State library administrative agencyThe term State library administrative agency has the meaning given the term in section 213 of the Library Services and Technology Act (20 U.S.C. 9122).3.Library stabilization fund(a)EstablishmentFrom the amount appropriated under section 8, there is established a Library Stabilization Fund to respond to and accelerate the recovery from the economic crisis caused by the coronavirus and to address the social inequities that have been exacerbated during the crisis.(b)AllocationsFrom the amount available in the Library Stabilization Fund, the Director shall allocate—(1)not less than $1,715,000,000 to the States;(2)not less than $45,000,000 to Indian Tribes and to organizations that primarily serve and represent Native Hawaiians; and(3)not less than $200,000,000 to carry out activities strengthening the ability of libraries to provide services to communities affected by coronavirus.(c)Uses of fundsFunds provided under subsection (b) may be used to provide support to libraries—(1)to continue to provide library services to their communities, including by supporting general operations, paying staff, ensuring the ongoing functionality of libraries (including by purchasing deep cleaning services and coronavirus response supplies), and supporting the continued development of, and training of library staff on, best practices for the safe handling of library materials and ways to sustain reopening and operations;(2)to safely provide access to computers, printers, copiers, and other technology (including new and emerging technologies) in libraries, to expand digital network access, purchase and lend internet accessible devices (such as laptops and hotspots), and purchase and lend digital resources, and to provide technical support services for users in the library and for those using borrowed devices remotely;(3)to strengthen and expand services and resources relating to early education and literacy, distance learning and education (including through partnerships with public schools to ensure continuity of education and address learning loss), adult education, job searches and resume building, workforce development and skills training, economic and business development, health information, digital literacy skills, and financial literacy; and(4)to ensure access to government and community services, cultural resources, and related functions and activities.(d)Administration and oversight(1)In generalFrom the amount available in the Library Stabilization Fund, the Director may allocate not more than 2 percent of such amount for program administration, oversight activities, research, analysis, and data collection related to preventing, preparing for, and responding to coronavirus.(2)ReportsFrom the research, analysis, and data collection carried out under paragraph (1), including what is gathered from entities receiving funding under this Act, the Director shall issue reports to the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives detailing how funding under this Act has been spent and its impact on improving library services in communities that are served.(e)No matching requirement or nonfederal shareNotwithstanding any other provision of law, a State, Indian Tribe, organization, library, or other entity that receives a grant under this Act shall not be required to provide matching funds or a nonfederal share toward the cost of the activities carried out with the grant funds.4.State emergency library relief fund(a)GrantsFrom the funds allocated under section 3(b)(1), the Director shall make Emergency Library Relief grants to each State library administrative agency with an approved 5-year plan.(b)AllotmentsThe Director shall make grants under subsection (a) from allotments to States in the same manner as the Director makes allotments to States under section 221(b) of the Library Services and Technology Act (20 U.S.C. 9131(b)), except that, for purposes of this section, the minimum allotment for each State shall be $10,000,000, except that the minimum allotment shall be $500,000 in the case of the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.(c)Uses of fundsA State library administrative agency that receives a grant under this section shall—(1)use the grant funds in accordance with section 3(c); and(2)prioritize support through grants to libraries in communities that the State library administrative agency determines have been most significantly impacted by the coronavirus.(d)AdministrationNot more than 4 percent of the total amount of funds received under this section by a State library administrative agency may be used for administrative costs.5.Native american library services relief fundFrom the funds allocated under section 3(b)(2), the Director shall make Emergency Library Relief grants to Indian Tribes and to organizations that primarily serve and represent Native Hawaiians in the same manner as the Director makes grants under section 261 of the Library Services and Technology Act (20 U.S.C. 9161) to enable the Tribes and organizations to carry out the activities described in section 3(c).6.Maintenance of effortWith respect to amounts made available under sections (4) and (5), the Director shall waive the requirement, if requested by the entities funded under these sections, under section 223(c) of the Museum and Library Services Act (20 U.S.C. 9133(c)) relating to maintenance of effort.7.Strengthening the ability of libraries to provide services to communities affected by coronavirus(a)In generalFrom the funds allocated under section 3(b)(3), the Director shall carry out activities strengthening the ability of libraries to provide services to communities affected by the coronavirus and in accordance with the support described in section 3(c).(b)Uses of fundsThe Director may carry out the activities described in this section by entering into arrangements, including grants, contracts, cooperative agreements, and other forms of assistance, with libraries, library consortia and associations, institutions of higher education, and other entities that the Director determines appropriate.(c)PriorityThe Director shall prioritize support under this section through grants to libraries in communities that the Director determines have been most significantly impacted by coronavirus.(d)ApplicationsNot later than 45 days after the date of enactment of this Act, the Director shall issue a notice inviting applications for grants, contracts, cooperative agreements, and other forms of assistance under this section.(e)AllocationsThe Director—(1)shall allocate not less than half the funds made available to carry out this section not later than 90 days after the date of enactment of this Act; and(2)may make additional allocations on a rolling basis based on the best available data at the time of the allocation.(f)ReportAn entity with whom the Director has entered into an arrangement under this section shall submit a report to the Director, at such time and in such manner as the Director may require, that describes the use of funds provided under this section.8.Appropriation of funds(a)In generalThere is authorized to be appropriated, and there is appropriated, $2,000,000,000, to remain available through September 30, 2021, to carry out this Act.(b)Designated for an emergencyThe amount under subsection (a) is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).